
	
		I
		112th CONGRESS
		1st Session
		H. R. 1310
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Turner (for
			 himself, Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mr. Duncan of Tennessee,
			 Mr. Grimm,
			 Mr. Jones,
			 Mr. LaTourette,
			 Mr. Ross of Florida,
			 Mr. Stivers, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  certain emergency medical devices from the excise tax on medical devices, and
		  for other purposes.
	
	
		1.Repealing first responders
			 emergency medical equipment tax
			(a)In
			 generalParagraph (2) of
			 section 4191(b) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (C), by redesignating
			 subparagraph (D) as subparagraph (E), and by inserting after subparagraph (C)
			 the following new subparagraph:
				
					(D)qualified emergency medical devices,
				and
					.
			(b)Qualified
			 emergency medical deviceSubsection (b) of section 4191 of such
			 Code is amended by adding at the end the following new paragraph:
				
					(3)Qualified
				emergency medical deviceThe
				term qualified emergency medical device means any medical device
				of a type furnished by first responders or ambulance services in providing
				out-of-hospital or pre-hospital care, or transport to a medical care facility,
				for individuals—
						(A)with illnesses,
				injuries, or other medical emergencies, or
						(B)in need of medical
				transport, extrication, or
				evacuation.
						.
			(c)Certain
			 exemptions made applicable
				(1)The last sentence
			 of subsection (a) of section 4221 of such Code is amended by striking
			 (4),.
				(2)The last sentence of paragraph (2) of
			 section 6416(b) of such Code is amended by striking (C),.
				(d)Effective
			 dateThe amendments made by this section shall apply to sales
			 after December 31, 2012.
			
